Terral, J.,
delivered the opinion of the court.
The bill of complaint of Tallahatchie county challenges the right and title of defendant, Forsdick, to the E. and N. W. J of sec. 16, T. 23, R. 2 E. in said county (school land). The defendant set up a title or right to this land by a deed of lease thereof for ninety-nine years to Elisha West, executed on the third day of July, 1855, by A. R. Brown, president, and Majors Harris, secretary of the board of trustees of said township, and also by mesne conveyances thereof from West and his successors in the title to himself. It was agreed that Forsdick .and those under whom he claims had had twenty-five years’ .adverse possession of said land, under the claim given by the lease aforesaid. The lease does not recite that the trustees leased said land for ninety-nine years at the request of a majority of the heads of families of'said township, and that it was leased at the courthouse of said county between ten o’clock a.m. and 4 o’clock p.m. on six weeks’ notice thereof; nor is the lease signed by the five trustees, but only by the president and secretary of the board, and the contention of the county is that the lease is void, and that possession for twenty-five years under such lease does not raise a presumption that the steps necessary for a valid execution of a lease had been complied with or taken.
Section 4148, code 1892, provides: ‘‘’Adverse possession for a period of twenty-five years, under a claim of right or title, shall be prima facie evidence in such case that the law authorizing the disposition of the lands had been complied with and the lease duly made.” If the lease or contract executed by Brown and Harris to West falls short of being a title to the land in question, it is at least a claim of right under which West and his successors in the ownership of said claim have possessed the *627laud adversely for twenty-five years. It is the alternative ground of the statute for supporting an indefeasible title of twenty-five years’ adverse possession, and is and was such an equity as drew to it a right to demand and have of the proper authorities a perfect title to the land for the ninety-nine years. The paper executed by Brown and West to Harris bound the county to execute a valid lease to West, and was a right sufficient to ripen by twenty-five years’ adverse possession of West and his successors in the ownership of such right into a title which the county cannot now assail. . It would support, if need be, a bill to compel the county to execute a lease, and it is a bar to the county's claim to dispossess the defendant.
The decree of the chancery court is reversed and set aside. The expiration of the lease is fixed to be the third day of July, 1953, and the county will pay the costs of this proceeding.